DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Amendment
Claims 1-20 remain pending in the application. 
The Applicant’s arguments regarding the rejection of claims 1-5, 7, 9-14, 16 and 18-20 under 35 USC 102 as being anticipated by Williamson have been fully considered, but are not persuasive. The Applicant argues that “the cylindrical casing 46, including its flexible seal 47, cannot be equated to a case of a bearing housing […] because the seal 47 is not part of a bearing housing”. However, Williamson states at Col. 4 lines 22-32 that “a cylindrical sealing casing 46 which extends from a hot end casing 25”. The hot end casing 25 surrounds a bearing 23. Thus, the casing 46 and its seal 47 form part of a bearing housing. 
The Applicant further argues that “the Office does not identify what it understands to be the alleged ‘case’ in Williamson”. The hot end casing 25 is identified to be both the “bearing housing” and the “case” of the bearing housing. The rejection is further clarified.
The Applicant finally argues that “Williamson discloses that the diaphragms 40, 41 and 42, not the sealing casing 46 and the flexible seal 47 have any effect on the axial movement of the casing 30”. The claim language requires only that the bellows are “configured to permit axial relative movement of the bearings”. Williamson discloses at Col. 4 lines 22-32 that the seal 47 is “axially flexible”, and at Col. 5 lines 18-21 that “a similar bellows 47 is provided in the casing 46 to allow the movement of the casing”. It is thus evident that the bellows in Williamson is configured to permit axial relative movement of the bearings, which are attached to the casing.
While there are differences between the Applicant’s invention and the prior art, the differences are not captured in the claim language. The rejections are maintained. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for 
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5, 7, 9-14, 16 and 18-20 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Williamson (US3486686) (“Williamson”).
Regarding claim 1, Williamson teaches (Fig. 2) a bearing assembly for a gas turbine engine comprising at least two bearings (23) being axially spaced from one another relative to a central axis and configured to rotatably support a rotating component (22) of the gas turbine engine, and a bearing housing (25) configured to be secured to a casing of the gas turbine engine, the bearing housing including a case (25) extending at least axially relative to the central axis and extending circumferentially around the central axis, bearing supports (28) secured to the case at axially spaced apart locations of the case, the bearing supports radially supporting the at least two bearings, wherein the case includes an axially deformable bellows (46, 47) between the bearing supports configured to permit axial relative movement of the bearings (Col. 4 lines 22-32 and Col. 5 lines 18-21). 
Regarding claim 2, Williamson teaches (Fig. 2) the bellows has a corrugated section (47) defined by axially distributed crests and valleys circumferentially extending around the central axis.
Regarding claim 3, Williamson teaches (Fig. 2) the bellows includes a plurality of axially distributed annular walls (see Fig. 2) interconnected to one another, each of the plurality of axially distributed annular walls spaced apart from each other by gaps, the gaps variable in size. 
Regarding claim 4, Williamson teaches (Fig. 2) the case includes two case sections each extending from a respective one of the bearing supports toward the other of the bearing supports, the bellows located between the two case sections such that the two case sections are connected to one another via the bellows.
Regarding claim 5, Williamson teaches (Fig. 2) the bellows is located radially between the two case sections relative to the axis.
Regarding claim 7, Williamson teaches (Fig. 2) a guide (14) secured to one of the two case sections and being in a sliding engagement with the other of the two case sections, the guide axially overlapping the bellows. 
Regarding claim 9, Williamson teaches (Fig. 2) the case extends circumferentially all around the central axis to enclose a bearing cavity radially inwardly of the case.
Regarding claim 10, Williamson teaches (Figs. 1-2) a gas turbine engine comprising a bearing housing (25) having at least two bearings (23) axially spaced from one another relative to a central axis, the bearing housing including at least two bearing supports (28, 42) each supporting a respective one of the at least two bearings, the at least two bearing supports connected to one another via a case (25) of the bearing housing, the case defining an axially deformable bellows (46, 47) between the bearing supports, the axially deformable bellows configured to permit axial relative movement of the bearings (Col. 4 lines 22-32 and Col. 5 lines 18-21). 
Regarding claim 11, Williamson teaches (Fig. 2) Williamson teaches (Fig. 2) the bellows has a corrugated section (47) defined by axially distributed crests and valleys circumferentially extending around the central axis.
Regarding claim 12, Williamson teaches (Fig. 2) the bellows includes a plurality of axially distributed annular walls (see Fig. 2) interconnected to one another, each of the plurality of axially distributed annular walls spaced apart from each other by gaps, the gaps variable in size. 
Regarding claim 13, Williamson teaches (Fig. 2) the case includes two case sections, the bellows located between the two case sections such that the two case sections are connected to one another via the bellows.
Regarding claim 14, Williamson teaches (Fig. 2) the bellows is located radially between the two case sections relative to the axis.
Regarding claim 16, Williamson teaches (Fig. 2) a guide (14) secured to one of the two case sections and being in a sliding engagement with the other of the two case sections, the guide axially overlapping the bellows. 
Regarding claim 18, Williamson teaches (Fig. 2) the case extends circumferentially all around the central axis to enclose a bearing cavity radially inwardly of the case.
Regarding claim 19, Williamson teaches (Fig. 2) a method of operating a bearing assembly, comprising: supporting at least two bearings (23) with at least two bearing supports (28, 42) being axially spaced apart relative to a central axis; receiving a first axial load at least at one of the at least two bearings and receiving a second axial load greater than the first axial load at the other of the at least two of the bearings (necessary due to thermal expansion); deforming bellows (46, 47) of a case (25) connecting the at least two bearing supports together by axially moving the at least two bearings and the at least two bearing supports relative to one another relative to the central axis as a result of the difference between the first axial load and the second axial load (necessary due to thermal expansion).
Regarding claim 20, Williamson teaches (Fig. 2) deforming the bellows includes increasing a size of an overlap between two case sections of the case, two case sections connected to one another via the bellows.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Williamson in view of Lefebvre et al. (US7568843) (“Lefebvre”).
Regarding claim 8, Williamson teaches the bearing assembly of claim 1, but fails to teach the case defines an aperture fluidly connectable to a lubricant circuit of the gas turbine engine for scavenging lubricant, the case sloping radially outwardly from the bearing supports to the aperture.
In an analogous art, Lefebvre teaches a bearing housing for a gas turbine. Lefebvre teaches (Fig. 2) a scavenging aperture (50) connected to a lubricant circuit for lubricating the bearings. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the bearing assembly of Williamson and change the case to define an aperture fluidly connectable to a lubricant circuit of the gas turbine engine for scavenging lubricant, the case sloping radially outwardly from the bearing supports to the aperture as taught by Lefebvre to provide lubrication for the bearings. 
Regarding claim 17, Williamson teaches the gas turbine engine of claim 10, and further teaches (Fig. 2) a case between the at least two bearings, but fails to teach the case defines an aperture fluidly connectable to a lubricant circuit of the gas turbine engine for scavenging lubricant, the case sloping radially outwardly from the bearing supports to the aperture.
In an analogous art, Lefebvre teaches a bearing housing for a gas turbine. Lefebvre teaches (Fig. 2) a scavenging aperture (50) connected to a lubricant circuit for lubricating the bearings. 
It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify the gas turbine engine of Williamson and change the case to define an aperture fluidly connectable to a lubricant circuit of the gas turbine engine for scavenging lubricant, the case sloping radially outwardly from the bearing supports to the aperture as taught by Lefebvre to provide lubrication for the bearings. 
Allowable Subject Matter
Claims 6 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.


Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Harris et al. (US2018/0320552) teaches a strut assembly for a bearing compartment of a gas turbine engine having resilient support elements between inner and outer casings.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAMERON A CORDAY whose telephone number is (571)272-0383.  The examiner can normally be reached on M-F 8-4 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Sosnowski can be reached on (571) 270-7944.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/CAMERON A CORDAY/Examiner, Art Unit 3745                                                                                                                                             

                                                                                                                                                                                                     /J. Todd Newton, Esq./Primary Examiner, Art Unit 3745                                                                                                                                                                                                        4/10/2021 12:08 PM